  Case 19-09849      Doc 34     Filed 08/20/19 Entered 08/20/19 13:36:53         Desc Main
                                  Document     Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS


  In re:                                          Case No. 19-09849

  NANCY P VERHEYEN                                Chapter 13

                     Debtor.

                  NOTICE OF WITHDRAWAL OF PROOF OF CLAIM

TO THE HONORABLE JUDGE OF SAID COURT:

       Notice is hereby given that JPMorgan Chase Bank, N.A. s/b/m/t Chase Bank USA, N.A.,

withdraws its Proof of Claim, Claim No. 1 in the amount of $494.26 filed on May 3, 2019.

       Dated: August 20, 2019

                                           Respectfully submitted,

                                           /s/ Hollis Hamilton
                                           Hollis Hamilton
                                           Robertson, Anschutz & Schneid, P.L.
                                           6409 Congress Avenue, Suite 100
                                           Boca Raton, FL 33487
                                           Phone: 561-241-6901
                                           561-997-6909
                                           hhamilton@rasflaw.com
                                           Authorized agent for JPMorgan Chase Bank, N.A.
                                           s/b/m/t Chase Bank USA, N.A.




                                            1
  Case 19-09849        Doc 34    Filed 08/20/19 Entered 08/20/19 13:36:53            Desc Main
                                   Document     Page 2 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

  In re:                                              Case No. 19-09849

  NANCY P VERHEYEN                                    Chapter 13

                       Debtor.

CERTIFICATE OF SERVICE OF NOTICE OF WITHDRAWAL OF PROOF OF CLAIM

        I certify under penalty of perjury that I caused, the above captioned pleading to be served
on the parties at the addresses specified below on August 20, 2019.

The types of service made on the parties was:

Service by First-Class Mail

Nancy P Verheyen
425 N Knight Ave
Park Ridge, IL 60068

Service by NEF

David H Cutler – Counsel for Debtor
cutlerfilings@gmail.com

Patrick S Layng - Office of the US Trustee
USTPRegion11.ES.ECF@usdoj.gov

Tom Vaughn - Chapter 13 Trustee
ecf@tvch13.net

EXECUTED ON: August 20, 2019
                                      By:
                                              /s/ Hollis Hamilton
                                              Hollis Hamilton
                                              Robertson, Anschutz & Schneid, P.L.
                                              6409 Congress Avenue, Suite 100
                                              Boca Raton, FL 33487
                                              Phone: 561-241-6901
                                              561-997-6909
                                              hhamilton@rasflaw.com
                                              Authorized agent for JPMorgan Chase Bank, N.A.
                                              s/b/m/t Chase Bank USA, N.A.




                                                2
